83108: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36644: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83108


Short Caption:FLOYD (ZANE) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):36752, 44868, 51409, 83167, 83225, 83436


Lower Court Case(s):Clark Co. - Eighth Judicial District - A832952, C159897Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/05/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerZane Michael FloydDavid Anthony
							(Federal Public Defender/Las Vegas)
						Randolph M. Fiedler
							(Federal Public Defender/Las Vegas)
						Bradley D. Levenson
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentMichael Villani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/24/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/24/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-18252




06/24/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-18254




06/24/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-18255




06/24/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-18256




07/07/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  30 days.  (SC)21-19426




08/02/2021Petition/WritFiled Real Party in Interest Answer to Petition for Writ. (SC)21-22380




08/17/2021Petition/WritFiled Reply to State's Answer to Petition for Writ of Mandamus and Prohibition. (SC)21-24029




08/17/2021AppendixFiled Petitioner's Reply Appendix Volume 1 of 1. (SC)21-24032




11/05/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)21-31809




12/23/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." EN BANC. (SC)21-36644





Combined Case View